t c summary opinion united_states tax_court john charles geyer and christin teresa wildfeuer petitioners v commissioner of internal revenue respondent docket no 21974-11s filed date derek w kaczmarek and kacie dillon for petitioners brandon a keim for respondent summary opinion laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for petitioners resided in arizona when they filed their petition the only issue for us to decide is whether petitioners’ travel guide and video sales activities were activit ies not engaged in for profit under sec_183 we hold that petitioners did not engage in those activities for profit background petitioners are avid travelers before petitioners traveled in their first recreational vehicle rv throughout america and mexico for personal pleasure on an average of three months every year all in all petitioners traveled over big_number miles on these trips in petitioners purchased a second rv also for personal pleasure which they used to continue their yearly trips throughout america and mexico currently petitioners travel around two months per year in their rv while traveling in mexico in petitioners learned about adventure caravans an rv tour company for each trip adventure caravans contracts with independent contractors to serve as the wagon master or the tailgunner the wagon master has primary responsibility for running the trip responsibilities unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure include interfacing with customers holding introductory meetings and making arrangements for rv parks meals attractions and tour guides the tailgunner is an assistant who follows the rvs and helps resolve any problems that arise wagon masters are paid twice as much as tailgunners to be eligible to be a wagon master for a particular trip an individual must have served as the tailgunner for that same trip on a prior occasion finally wagon masters tailgunners and customers travel in their own rvs for each trip adventure caravans gives the wagon master a budget wagon masters are strongly advised to stay within this budget and must personally pay for unjustified cost overruns adventure caravans pays wagon masters half of their contract_price before the trip and the other half when the trip is complete in addition wagon masters and tailgunners receive tips from customers adventure caravans sells the trips to customers and mandates certain attractions and social gatherings for each trip in addition adventure caravans provides wagon masters and tailgunners with the materials they need including log books finance books and field staff manuals beyond that wagon masters are free to plan additional attractions and social gatherings adventure caravans assigns trips to wagon masters and tailgunners on the basis of their preferences customer evaluations from past trips and their ability to stay within budget every year wagon masters and tailgunners complete a tour preference form in which they indicate their interest in and preferences for trips scheduled one or two years in advance after learning of adventure caravans petitioners submitted an application went to training classes and were assigned to a trip adventure caravans’ training classes covered topics such as bookkeeping couples counseling foreign languages marketing and changing tires in addition to attending adventure caravans’ classes throughout the years mr geyer attended seminars and conventions on caravanning and mechanical work travel guide activity petitioners went on their first trip with adventure caravans in for each year thereafter petitioners led tours for adventure caravans until their last trip in petitioners testified that they stopped touring with adventure caravans after because it was not profitable and because adventure caravans did not offer them any more trips to lead in their schedules c profit or loss from business for their travel guide activity for to petitioners reported their income and expenses as follows year gross_income total expenses net_profit_or_loss dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number petitioners kept two sets of books for their travel guide activity in one set of books petitioners kept track of money advanced by adventure caravans to pay for tour expenses such as rv parks customer meals and tour guides in the other set of books petitioners kept track of expenses that were not covered by adventure caravans petitioners also maintained a mileage log in addition petitioners sought and followed general business advice from their accountant mr pliska including specifically the handling of expenses however petitioners did not have a business bank account for their travel guide activity nor did they operate through a business name although adventure caravans provides wagon masters with planning materials for each trip petitioners found the materials inadequate and began keeping travel notes which they referred to as their encyclopedia in the encyclopedia petitioners kept notes about each trip including where to go what activities to do how long activities take who to contact what customers liked etc petitioners testified that they used the encyclopedia to improve their customers’ experiences so that they would receive higher tips and better customer reviews petitioners decided which trips to lead on the basis of their qualifications and the trip’s profitability using these criteria petitioners frequently led trips to mexico according to petitioners they were more qualified to lead trips to mexico because of their personal travels there petitioners further testified that trips to mexico were more profitable because mexico was close to their home in arizona and because those trips lasted longer mrs wildfeuer further testified that although she had always wanted to lead a trip to alaska she decided against it because alaska was too far away from them for such a trip to be profitable video sales activity in addition to guiding rv tours petitioners also created videos of the trips which they sold as tour memorabilia to learn about filmmaking petitioners attended seminars about creating successful videos and sought advice from screen play the company from which they purchased their video equipment petitioners edited narrated and added music to the video footage of customers engaging in tour activities in addition to selling the videos petitioners used them for marketing purposes petitioners showed customers videos of other tours to encourage them to sign up for additional tours footage from the videos was also shown during a television interview of petitioners in their schedules c for their video sales activity for to petitioners reported their income and expenses as follows year gross_income total expenses net_profit_or_loss dollar_figure big_number -0- dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number panama trip petitioners served as the wagon master for adventure caravans’ panama trip the panama trip took place between january and march for a total of days as wagon masters petitioners spent at least a month planning the trip destinations included the mayan ruins in belize the messiah volcano in nicaragua the rain forest aerial tram in costa rica the church of the black christ in nicaragua and the panama canal in panama as well as mexico el salvador guatemala and honduras the tour also featured margarita parties rum parties and potlucks typical days for petitioners started pincite a m and lasted until p m petitioners created a video for the panama trip with footage of the customers and their activities petitioners reported sales income for the video on their and returns polar bear trip petitioners served as tailgunners for adventure caravans’ polar bear trip as tailgunners petitioners’ primary responsibility was to ensure that their customers’ vehicles were mechanically fit for the tour the polar bear trip took place between september and october for a total of days destinations included various towns in canada the sam waller museum and the royal canadian mint the tour also featured polar bear sightings and a wine and cheese party as with the panama tour petitioners’ typical day started pincite a m and lasted until p m petitioners shot footage of the tour but because of low customer interest did not make it into a video petitioners’ explanation for losses petitioners cited a number of reasons for their losses for first petitioners explained that because they used the cash_method_of_accounting they reported half of their fee for the panama trip on their return second petitioners explained that their rv’s radiator broke during the panama trip which cost them over dollar_figure to repair third petitioners explained that traveling to mexico was more dangerous than usual in which resulted in fewer customers than expected for their panama tour finally petitioners explained that gas price increases in resulted in an unanticipated increase in their gas expense other assets and sources of income mr geyer is an entrepreneur whose business endeavors include operating a paint store and painting business flipping real_estate and running a ministorage business in mr geyer owned an interest in a real_estate partnership which had an ownership_interest in two apartment buildings glen garden and glen garden and a strip center sunridge the partnership had business bank accounts for each of the three buildings mr geyer’s partnership responsibilities included supervising employees and the property management company in mr geyer further owned and operated a mini-storage business which also had its own business bank account on their return petitioners reported income of dollar_figure from mr geyer’s real_estate activities discussion respondent disallowed certain expense deductions on petitioners’ schedules c for on the basis of his determinations that petitioners’ travel guide and video sales activities were not engaged in for profit within the meaning of sec_183 petitioners argue that their expenses are deductible under sec_162 as ordinary and necessary expenses_incurred in connection with petitioners’ trade_or_business for the reasons set forth below we sustain respondent’s determinations i legal standard the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 sec_183 generally limits an individual’s deductions for an activity not entered into for profit to the amount of the activity’s gross_income sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying on an activity which constitutes a trade_or_business of the taxpayer sec_183 provides a presumption that an activity is engaged in for profit if certain criteria are met petitioners do not meet those criteria sec_212 allows as a deduction all the ordinary and necessary expenses paid_or_incurred in carrying on an activity which is for the production_or_collection_of_income or management_conservation_or_maintenance_of_property_held_for_the_production_of_income the court_of_appeals for the ninth circuit to which an appeal in this case would lie but for the fact that it is a small_tax_case see sec_7482 has held that for a taxpayer’s expenses to be deductible under sec_162 or sec_212 and thereby avoid the limitations of sec_183 the taxpayer must demonstrate that his or her predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir aff’g tcmemo_1991_212 the existence of such a profit objective is a question of fact to be determined based on the surrounding facts and circumstances 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir see also sec_1_183-2 income_tax regs while such an analysis necessarily requires an inquiry into the subjective intent of the taxpayer we may also look to objective indicia to determine the taxpayer’s true intent see 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 see also sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to be considered when ascertaining a taxpayer’s intent these factors are although a small_tax_case is not appealable the court will nonetheless look to the law of the otherwise appropriate appellate circuit the manner in which the taxpayer carries on the activity the expertise of the taxpayer in carrying on the activity the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned by the taxpayer the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is conclusive and we may accord certain factors greater weight than others golanty v commissioner t c pincite 72_tc_28 ii travel guide and video sales activities while we believe that petitioners honestly hoped to generate a profit from their travel guide and video sales activities petitioners have failed to show that their activities were engaged in primarily for the purpose of making a profit a manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs three common inquiries are considered in this context whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to those of other comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability giles v commissioner tcmemo_2005_28 89_tcm_770 sec_1_183-2 income_tax regs with regard to the first subfactor petitioners kept detailed records of their operations in accordance with advice from their accountant including two separate books for expenses and a mileage log however there is no evidence that these records were kept for the purposes of cutting expenses increasing profits or evaluating the overall performance of the operation see golanty v commissioner t c pincite furthermore petitioners did not operate under a business name maintain a separate bank account introduce evidence of a business plan or prepare profit or loss statements balance sheets or financial break-even analyses for their travel guide and video sales activities see lowe v commissioner tcmemo_2010_129 99_tcm_1535 holding that lack of separate bank account business plan profit or loss tellingly mr geyer and his partnership did maintain separate business bank accounts and operate under business names for his real_estate activities statements balance sheets and financial break-even analysis militates against finding that complete and accurate books_and_records were maintained hilliard v commissioner tcmemo_1995_473 70_tcm_898 holding that taxpayer did not conduct his activities in a businesslike manner where he did not prepare a business plan or maintain a separate bank account heppe v commissioner tcmemo_1995_314 70_tcm_63 holding that taxpayers did not operate their sailboat chartering activity in a businesslike manner where they did not formulate a business plan or make substantive financial projections before starting the activity cf hellings v commissioner tcmemo_1994_24 67_tcm_1988 holding that taxpayers operated their activities in a businesslike manner where among other things they made five-year projections sought innovative techniques to promote their operation and continually looked for ways to cut costs with regard to the second subfactor the record does not contain credible_evidence as to how others in the industry conducted their activities with regard to the third subfactor petitioners continually strove to improve their customers’ experiences in hopes of receiving higher tips by keeping detailed notes of each activity in their encyclopedia and using it to inform their future tour plans petitioners also sought to increase profitability by requesting trips which were of longer duration or shorter distances from their home in addition petitioners ceased guiding tours after because of the lack of profitability although mrs wildfeuer also testified that adventure caravans did not offer them additional tours in the light of the foregoing we conclude that petitioners conducted their travel guide and video sales activities in a manner that was businesslike in some respects but not others consequently this factor is neutral b expertise of the taxpayer or his advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs with respect to their travel guide activity petitioners completed training through adventure caravans in the fields of bookkeeping couples counseling marketing and foreign languages furthermore mr geyer attended seminars and conventions on caravanning and mechanical work with respect to their video sales activity petitioners attended seminars regarding the production of profitable videos and sought extensive advice from the owner of screen play the company from which petitioners purchased their video equipment this factor favors petitioners c time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs petitioners clearly devoted a substantial amount of time and effort in carrying out their travel guide activity where petitioners served as wagon masters they began planning the tour at least one month before the tour’s start date where petitioners served as either wagon masters or tailgunners petitioners worked long days while on tour often for hours a day in addition petitioners also devoted much time and effort to filming editing and producing their travel videos this factor favors petitioners d expectation that assets used in the activity may appreciate in value the term ‘profit’ encompasses appreciation in the value of assets used in the activity sec_1_183-2 income_tax regs with regard to their travel guide activity petitioners’ primary asset is the rv which they purchased in for personal pleasure consequently this factor favors respondent with respect to their video sales activity the record is silent as to petitioners’ expectations as to whether their video equipment would appreciate consequently this factor is neutral e success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs mr geyer is a self- proclaimed entrepreneur who has operated a number of businesses in his career including a paint store and painting business a real_estate business and a mini- storage business although we have held that a taxpayer’s success in unrelated activities may indicate a profit objective see eg storey v commissioner tcmemo_2012_115 103_tcm_1631 all of mr geyer’s prior enterprises bear some relationship to real_estate a business unlike petitioners’ travel guide and video sales activities accordingly this factor is neutral see eg strode v commissioner tcmemo_2012_59 103_tcm_1276 f taxpayer’s history of income or losses with respect to the activity and the amount of occasional profits if any from the activity a record of substantial losses over many years coupled with limited potential for profit are important factors bearing on the taxpayer’s intention golanty v commissioner t c pincite losses sustained because of unforeseen circumstances beyond the control of the taxpayer however would not be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioners have a history of substantial losses and minimal if any profits for their travel guide and video sales activities for their travel guide activity petitioners reported a tax loss for every year between and with the exception of a minimal profit for we note however that in the light of the limitation on deductions for meal and entertainment_expenses see sec_274 petitioners suffered economic losses for all seven years even if petitioners did realize an economic profit in the minimal amount of this profit has little weight in establishing a primary profit_motive see sec_1 b income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit for their video sales activity petitioners reported losses substantially in excess of income for all years between and petitioners argue that a number of special or unforeseen circumstances resulted in their losses first petitioners claim that they reported part of their income on their return because they used the cash_method_of_accounting however despite having allegedly included income on their return petitioners still reported substantial losses for their travel guide activity second petitioners explain that their radiator repair expenses increased gas prices and safety concerns associated with traveling to mexico decreased their profitability for while we credit this part of petitioners’ testimony none of these reasons account for petitioners’ lack of profitability for every other year this factor strongly favors respondent g financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs for petitioners reported substantial income of dollar_figure from mr geyer’s real_estate activities and substantial losses of dollar_figure and dollar_figure respectively from their tour guide and video sale activities we further note that petitioners clearly enjoyed rv traveling and in the light of their annual practice of traveling several months in their rv petitioners would likely have incurred significant traveling costs for personal pleasure with or without any_tax benefit from their claimed business activity see lowe v commissioner t c m cch pincite finding taxpayer husband would likely have incurred significant fishing costs for personal pleasure had he not started a competitive sport fishing_business where the taxpayer wife made significant income and taxpayer husband fished recreationally long before he started fishing competitively this factor favors respondent h elements of personal pleasure or recreation6 the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs however w e also note that a business will not be turned into a hobby merely because the normally our analysis of the recreational aspect of petitioners’ video sales activity would be independent of the recreational aspect of petitioners’ travel guide activity however petitioners claimed significant travel_expenses with respect to their video sales activity including dollar_figure in car and truck expenses dollar_figure in meals and entertainment_expenses and dollar_figure in depreciation expenses consequently we hold petitioners to their position that traveling is an ordinary and necessary aspect of their video sales activity owner finds it pleasurable suffering has never been made a prerequisite to deductibility 59_tc_312 the personal pleasure or recreational aspect of petitioners’ activities is undeniable petitioners traveled in their rv for personal pleasure annually for several months a year before their association with adventure caravans moreover petitioners continue to travel in their rv for personal pleasure annually for several months a year after their association with adventure caravans ended finally petitioners admit that they enjoy traveling see also hilliard v commissioner t c m cch pincite finding recreational element existed where taxpayers used the sailboat in their charter activities one weekend a month during the summer warden v commissioner tcmemo_1995_176 69_tcm_2432 finding recreational element existed where taxpayers enjoyed sailing and sailed recreationally for at least years before purchasing their yacht for charter aff’d without published opinion 111_f3d_139 9th cir finally our cases routinely hold that no primary profit_motive exists where international travel is involved see eg 31_tc_1264 holding taxpayers not entitled to deduct the costs of a trip around the world as ordinary and necessary expenses of writing a book about such travels for publication since taxpayers had multiple purposes for making the trip including their personal_interest and enjoyment aff’d 274_f2d_883 6th cir bentley v commissioner tcmemo_1988_444 t c m cch holding taxpayer not entitled to deduct costs of travel to europe as ordinary and necessary business_expenses of selling photographs from his trip aff’d without published opinion 908_f2d_976 9th cir lesher v commissioner tcmemo_1987_345 53_tcm_1333 holding taxpayer not entitled to deduct costs of travel to africa as ordinary and necessary business_expenses of contributing articles to a travel guide in hopes of publication aff’d without published opinion 862_f2d_304 2d cir mcgowan v commissioner tcmemo_1964_241 23_tcm_1439 holding taxpayer not entitled to deduct costs of a six-month hunting safari tour of africa india and the far east as ordinary and necessary business_expenses of making hunting films aff’d 347_f2d_728 7th cir iii conclusion in the light of our foregoing analysis we conclude that while petitioners sincerely hoped to profit from their travel guide and video sales activities it was not their primary motive for engaging in those activities in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
